Citation Nr: 9926628	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for defective vision.

2. Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1978 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.
FINDINGS OF FACT

1.  The veteran's defective vision preexisted active service 
and was not chronically worsened while he was on active duty

2.  A final RO rating decision in September 1978 denied 
service connection for a back disorder.

3.  The evidence received since the September 1978 rating 
decision bears directly but not substantially upon the matter 
under consideration, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, because the new evidence does not demonstrate a 
current diagnosis of a back disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for defective vision is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
.
3. The September 1978 RO decision denying the veteran 
entitlement to service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

4. New and material evidence sufficient to reopen the claim 
for service connection 
for the disorder has not been submitted.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1131.  Pursuant to the 
theory of presumption of soundness, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of entrance in 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1131, 1132.

In cases involving aggravation of a preexisting disability, 
competent evidence that the disability was aggravated by 
service is required in order to well ground the claim.  
Caluza v. Brown, 78 F.3d 604 (Fed. Cir. 1996).  In addition, 
as with all claims for service connection, the nexus 
requirement also applies.  That is, in cases of claimed in 
service aggravation, there must be competent medical evidence 
of a nexus between a current disorder and the inservice 
aggravation of that disorder.  Id.  

There is no medical evidence that the veteran's disorder was 
aggravated by service.  His enlistment examination in January 
1978 showed a diagnosis of defective vision as his vision was 
20/25 bilaterally.  There were no complaints of or treatment 
for a vision problem during service.  No mention of defective 
vision was made upon separation.

The post service medical evidence does not show any treatment 
for defective vision.  The bulk of the medical evidence 
concerns his ongoing problems and treatment for psychological 
disorders and does not indicate that treatment for eye 
problems or defective vision was sought at any time.

As the veteran's defective vision was noted on the entrance 
examination, the presumption of soundness has been rebutted.  
However, as no medical evidence has been submitted that the 
veteran's vision worsened beyond its normal progression in 
service, his claim must be denied as not well grounded.  The 
veteran contends that his defective vision should be service 
connected.  However, the Board notes that where the issue is 
one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause or diagnosis of 
worsening of his disability, his lay statements alone cannot 
serve as a sufficient predicate upon which to find his claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.

II. New and Material Evidence

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for a back disorder was 
denied by rating decision dated September 1978.  The rating 
decision essentially found that although the veteran had 
complained of slight low back pain in service, which was 
diagnosed as low back strain and treated with aspirin, the 
back problem in service was "considered to have been an 
acute and transitory condition leaving no permanent 
disorder."

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran 
filed neither in response to the RO denial of service 
connection for a back disorder, that determination became 
final one year after notification to the veteran.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence, submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the 
Board finds the evidence new and material, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that is must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

If such new and material evidence has been submitted, the 
second step under Elkins is to immediately determine upon 
reopening whether, based on all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  The veteran must satisfy three 
elements for his claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  The final step 
is, if the claim is in fact well grounded, to evaluate the 
merits of the claim after any duty to assist inherent in 
38 U.S.C.A. § 5107(b) has been fulfilled.  

Evidence associated with the claims file prior to the 
September 1978 rating decision consists solely of the 
veteran's service medical records.  These records show that 
the veteran complained of low back pain in March 1978 and he 
was diagnosed at that time with low back strain.  The rest of 
the service medical records are silent as to complaint, 
treatment, or diagnosis of a back problem.

The pertinent medical evidence associated with the claims 
file since the September 1978 rating decision consists of an 
October 1976 hospitalization report.  The Board also notes 
that the bulk of the medical evidence here consists of 
records pertaining to treatment of psychiatric disorders and 
the veteran's back was not clinically assessed in these 
records.  The 1976 records show that the veteran was involved 
in some sort of altercation, was struck in the back of the 
head with a 2 by 4 and was rendered unconscious.  X-rays 
revealed a normal cervical spine.

The evidence presented subsequent to the September 1978 
denial is new in that it was not previously physically of 
record.  It bears directly but not substantially upon the 
specific matter under consideration and by itself and in 
connection with evidence previously considered is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The new evidence merely establishes 
that the veteran sustained a head injury prior to service.  
The new evidence does not establish that the veteran has a 
current low back disability.  In short, what was missing at 
the September 1978 determination, and what continues to be 
missing, is evidence that the veteran has a currently 
diagnosed low back disorder related to service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that he has a low back 
disorder does not establish a medical diagnosis, see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that lay 
persons are not competent to offer medical opinions), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim for service connection for a low 
back disorder, the RO's decision remains final.  Accordingly, 
the benefit sought on appeal must be denied.  


ORDER

The veteran's claim of entitlement to service connection for 
defective vision is denied as not well grounded.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is denied.



		
	T. S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

